Title: To Benjamin Franklin from Peter Collinson, 7 July 1752
From: Collinson, Peter
To: Franklin, Benjamin



Lond July 7th 1752
I had the pleasure of my Dear friends Letter of 21 March last with a Guinea Inclosed but as I have Cash in hand I returned It by Moses Bartram.
The Electrical Experiments have some thing very surprising in them, as all have. Those our Friend Cave Intends to add to thy book as a Supplement and then the Erratas may be added. Before they are printed, Wee shall wait the Return of the Autumn or Spring Ships. It’s likely our Friend Kennersly may add some others, under thy Direction.
By the Publick papers thou will see how thou has sett the French to Work.
I did not Venter to buy the other parts of Middletons Works for I think I have sent some already.
Shorts Observations may deserve thy Perusal.
Lord St. Johns (or Bolengbooks) Letters are much admired for the purity of Stile after the manner of the Lattin Classicks. If his Heart had been as good as his head He would have been the greatest Genius of this Age.
Both my self and our Friend Jackson are extreamly pleased with thy disertation on the Increase of mankind, he Intends to write soone.
J. Greewood is an Intelligent young Man, is prepareing a Map for the Proprietor of his remote travels to the Ohio.
These short hints take in good part. Many affairs prevents Mee ading Further than that I am thy affectionate friend
P Collinson


I am much concern’d for the Health of J. Bartram for the sake of his Family. His son Moses promisses Well applies himself with Diligence and Industry.
I find I was mistaken in returning all the Guinea by Him, I have laid out in books and postage £2 6s. 8d. Docr. Mitchell is busie in setling the Roads and Makeing a Mapp of all the Colonies. It is very uncertain when He will come over. He is in pretty good Health.
Books sent this year


1752





£
s.
d.


Jany 15
By Neave and Neats Ship parcell book



1:
5:
10


Feby 28
By Mesnard Do



1:
0:
6


March 20
By Shirley Feb: Mag and V: Shetland



  
3:



Aprill
By Child.
  Wilsons Electricity
0:
5:
0






  
Penrose Do

1:
0






  
Docr Parsons Observations

4:
6






  
Ab Lamberts Travels

10:







  
New Scotch Map

7:
6











1:
8:


By Moses Bartram June 25
  
  
  
  
  
  



  
Midletons Tracts 4to bound

14:

  







  
Bolingbrokes Letters 2 Vol.

10:







  
Histy Portugal 2 Vol.

10:







  
Shorts Observation 1 [Vol.]

6:







  
Hills Essays

5:






  

Robsons Hudsons bay

3:
6






  
N: Hist: Herring

3:






March: Ap: May. Maga:

  
4:
6





  June Magazine

  
1:
6











2:
17:
6



  Addressed: To  Benn. Franklin Esqr  in Philadelphia
